 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                                NO. 2:18-MC-00078-RSL

11                             Plaintiff,                          (2:02-CR-0334-1)
12           vs.                                              Order Terminating
                                                              Garnishment Proceeding
13   STUART ORLEN GEORGE,
14            Defendant/Judgment Debtor,
15         and
16   CITY OF MERCER ISLAND,
17                             Garnishee.
18
19          This matter came before the Court on the United States’ Application to

20   Terminate Garnishment Proceeding. For the reasons stated in the United

21   States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).
23
            IT IS ORDERED that the garnishment is terminated and that City of
24
25   Mercer Island is relieved of further responsibility pursuant to this

26   garnishment.

27   //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                       UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     (USA v. Stuart Orlen George and City of Mercer Island, USDC#: 2:18-MC-00078-           SEATTLE, WA 98101
     RSL/2:02-CR-0334-1) - 1                                                                PHONE: 206-553-7970
 1          Dated this 17th day of July, 2019.
 2
 3                                     A
                                       JUDGE ROBERT S. LASNIK
 4                                     UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                       UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     (USA v. Stuart Orlen George and City of Mercer Island, USDC#: 2:18-MC-00078-           SEATTLE, WA 98101
     RSL/2:02-CR-0334-1) - 2                                                                PHONE: 206-553-7970
